PER CURIAM.
The wife appeals from a final judgment denying her the right to visit her five-year-old child whose custody had been awarded to the husband.
This record does not support a permanent deprivation of visitation privileges. However, it is obvious from the judge’s comments at the end of the hearing that he felt it best for the stability of the child to preclude visitation for a period of a year with the thought that thereafter he would reconsider the subject. The judge had sufficient discretion to make that kind of ruling, but the final judgment stated only that visitation was denied.
Accordingly, we affirm the final judgment, but we direct that after the expiration of one year from the judgment, the court, upon proper motion, shall conduct a hearing on whether the wife may be allowed to visit her child. Unlike ordinary modification proceedings, the question should be decided on a de novo basis without the requirement that the wife show a substantial change in circumstances.
Affirmed, as modified.
GRIMES, A.C.J., and SCHEB and FRANK, JJ., concur.